Exhibit 8.1 LIST OF SUBSIDIARIES Name of Subsidiary Country of Incorporation Radware Inc. New Jersey, United States of America Radware UK Limited United Kingdom Radware France France Radware Srl Italy Radware GmbH Germany Nihon Radware KK Japan Radware Australia Pty. Ltd. Australia Radware Singapore Pte. Ltd. Singapore Radware Korea Ltd. Korea Radware Canada Inc. Canada Radware India Pvt. Ltd. India Radware China Ltd. 睿伟网络科技（上海）有限公司 China Radware (Hong Kong) Limited Hong Kong Radyoos Media Ltd.* Israel Radware Canada Holdings Inc. Canada * We currently hold 91% of the shares of this company.
